DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities: Claim 4 recites the limitation “A receiver in accordance with claim 1”, however, it appears that this limitation was written by accident instead of “A receiver in accordance with claim 2”. This is because the “control information” required by claim 4 is recited in claim 2 and not claim 1. Appropriate correction is required. For purpose of examination the latter interpretation is being used. 

Claim 8 is objected to because of the following informalities: Claim 8 recites the limitation “switch circuitry coupled to at least one of the plurality of inputs”, however, it appears that this limitation was written by accident instead of “switch circuitry coupled to at least one of the plurality of outputs”. This is because claim 8 previously defines a plurality of outputs and not inputs. Appropriate correction is required. For purpose of examination the latter interpretation is being used. 

Claim 9 is objected to because of the following informalities: Claim 9 recites the limitation “the transmitter further including”, however, it appears that this limitation was written by accident instead of “the receiver further including”. This is because claim 9 previously defines a receiver and not a transmitter. Appropriate correction is required. For purpose of examination the latter interpretation is being used. 

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the control information". However, there is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the plurality of inputs". However, there is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the transmitter". However, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-10 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US Pub 20160323039) in view of Hui et al (US Pub 20130195452).

Regarding Claim 1, Sun discloses a receiver, comprising: 
a local oscillator laser operable to supply light (Fig 6, Fig 7, where a receiver 22-1 has an OR-1 with a local oscillator laser (701) operable to supply light); 
optical hybrid circuits operable to mix the light and optical subcarriers to provide mixing products (Fig 6, Fig 7, where the receiver 22-1 has an OR-1 with optical hybrid circuits (720, 724) operable to mix the light and optical subcarriers (e.g. as shown in Fig 5B) to provide mixing products); 
photodiodes operable to convert the mixing products to electrical signals (Fig 6, Fig 7, where the receiver 22-1 has an OR-1 with photodiodes (709, 711, 713, 715) operable to convert the mixing products to electrical signals); 
analog to digital conversion circuitry operable to provide digital signals based on the electrical signals (Fig 6, Fig 7, Fig 8, where the receiver 22-1 has a CB3-1 with analog to digital conversion circuitry (818, 820, 822, 824) operable to provide digital signals based on the electrical signals); 
a processor operable to receive the digital signals and provide information indicative of data carried by at least a group of the subcarriers based on the digital signals (Fig 6, Fig 7, Fig 8, Fig 9, where the receiver 22-1 has a CB4-1 with a processor (DSP) operable to receive the digital signals and provide information indicative of data carried by at least a group of the subcarriers (e.g. as shown in Fig 5B) based on the digital signals). 
 Sun fails to explicitly disclose wherein the receiver is operable to selectively output the data.
However, Hui discloses 
a receiver is operable to selectively output data (Fig 6, where a receiver 62 is operable to selectively output data (i.e. via a switch 64)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the receiver 22-1 as described in Sun, with the teachings of the receiver 62 as described in Hui. The motivation being is that as shown a receiver 62 is operable to selectively output data (i.e. via a switch 64) and one of ordinary skill in the art can implement this concept into the receiver 22-1 as described in Sun and have the receiver 22-1 be operable to selectively output the data (i.e. via a switch 64) i.e. as an alternative so that the receiver 22-1 performs a routing function and further transmits the data by using the switch 64 and a plurality of optical transmitters and which modification is being made because both systems are similar and have overlapping components (e.g. DSPs) and which modification is a simple implementation of a known concept of a known receiver 62 into another similar receiver 22-1 for its improvement and for optimization and which modification yields predictable results. 

Regarding Claim 5, Sun as modified by Hui also discloses a receiver wherein each of the plurality of optical subcarriers is a Nyquist subcarrier (Sun Fig 6, Fig 7, Fig 8, Fig 9, paragraph [59] where each of the plurality of optical subcarriers (e.g. as shown in Fig 5B) is a Nyquist subcarrier).

Regarding Claim 6 Sun as modified by Hui also discloses a receiver wherein each of the plurality of optical subcarriers does not spectrally overlap with another of the plurality of optical subcarriers (Sun Fig 6, Fig 7, Fig 8, Fig 9, paragraph [59] where each of the plurality of optical subcarriers (e.g. as shown in Fig 5B) does not spectrally overlap with another of the plurality of optical subcarriers (e.g. as shown in Fig 5B)).

Regarding Claim 7, Sun as modified by Hui also discloses a receiver wherein the processor is a digital signal processor (Sun Fig 6, Fig 7, Fig 8, Fig 9, where the  processor is a DSP (i.e. in CB4-1)).
 
Regarding Claim 8, Sun as modified by Hui also discloses a receiver wherein the processor has a plurality of outputs, the receiver further including: switch circuitry coupled to at least one of the plurality of inputs (Hui Fig 6, paragraph [57][58] where the receiver 62 has a processor (DSP) with a plurality of outputs, and the receiver 62 further includes switch circuitry (i.e. at switch 64) coupled to at least one of the plurality of outputs).
  
Regarding Claim 9, Sun as modified by Hui also discloses a receiver wherein the processor has a plurality of outputs, the transmitter further including: a plurality of switches, each of which is coupled to a respective one of the plurality of outputs (Hui Fig 6, paragraphs [57][58] where the receiver 62 has a processor (DSP) with a plurality of outputs, and the receiver 62 further includes a plurality of switches (i.e. at switch 64) each of which is coupled to a respective one of the plurality of outputs).

Regarding Claim 10, Sun as modified by Hui also discloses a receiver wherein each of the plurality of switches is operable to selectively supply one of a data or control information from a respective one of the plurality of outputs (Hui Fig 6, paragraphs [57][58] where each of the plurality of switches (i.e. at switch 64) is operable to selectively supply data from a respective one of the plurality of outputs). 

Regarding Claim 12, Sun as modified by Hui also discloses a receiver wherein at least one of the plurality of optical subcarriers is modulated in accordance with a modulation format, the modulation format being one of an m-quadrature amplitude modulation (m-QAM) modulation, where m is a positive integer, a quadrature phase shift keying (QPSK) modulation format, or a binary phase shift keying (BPSK) modulation format (Sun Fig 6, Fig 7, Fig 8, Fig 9, paragraph [70] where at least one (e.g. SC1) of the plurality of optical subcarriers (e.g. as shown in Fig 5B) is modulated in accordance with a modulation format and the modulation format is a 8-QAM modulation).

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US Pub 20160323039) in view of Hui et al (US Pub 20130195452) in further view of Jung et al (US Pub 20060222365).

Regarding Claim 2, Sun as modified by Hui fails to explicitly disclose a receiver wherein one of the plurality of subcarriers carries control information associated with the receiver.
	However, Jung discloses  
one of a plurality of subcarriers carries control information associated with a receiver (Fig 3, paragraphs [44][52] where one subcarrier (301) of a plurality of subcarriers (301, 302) carries control information associated with a receiver (ONU)). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the subcarriers (e.g. as shown in Fig 5B) as described in Sun as modified by Hui, with the teachings of the subcarriers (301, 302) as described in Jung. The motivation being is that as shown one subcarrier (301) of a plurality of subcarriers (301, 302) can carry control information associated with a receiver (ONU) and one of ordinary skill in the art can implement this concept into the subcarriers (e.g. as shown in Fig 5B) as described in Sun as modified by Hui and have one subcarrier (301) of the plurality of subcarriers (e.g. as shown in Fig 5B) carry control information associated with the receiver 22-1 i.e. as an alternative so that the receiver 22-1 receives a control information and performs control of the receiver’s components so as to be ready to receive transmitted data and which modification is a simple implementation of a known concept of known subcarriers (301, 302) into other similar subcarriers (e.g. as shown in Fig 5B), namely, for their improvement and for optimization and which modification yields predictable results.   

Claims 3-4 rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US Pub 20160323039) in view of Hui et al (US Pub 20130195452) in further view of Jung et al (US Pub 20060222365) in further view of Nishihara et al (US Pub 20140153925).

Regarding Claim 3, Sun as modified by Hui and Jung also discloses a receiver wherein the control information is received (Jung Fig 3, paragraphs [44][52] where the receiver (ONU) receives the control information carried by the subcarrier (301)).
	Sun as modified by Hui and Jung fails to explicitly disclose the control information identifies an amount of data output from the receiver.
However, Nishihara discloses   
a control information identifies an amount of data output from a receiver (Fig 7, Fig 10, paragraphs [42][59][61] where a control information (e.g. subcarrier selection information 72) identifies an amount of data (user data) (as shown in Fig 7) output from a receiver 4).   
Therefore, it would have been obvious to one of ordinary skill in the art to modify the control information carried by the subcarrier (301) as described in Sun as modified by Hui and Jung, with the teachings of the control information (e.g. subcarrier selection information 72) as described in Nishihara. The motivation being is that as shown a control information (e.g. subcarrier selection information 72) can identify an amount of data (user data) (as shown in Fig 7) output from a receiver 4 and one of ordinary skill in the art can implement this concept into the control information carried by the subcarrier (301) as described in Sun as modified by Hui and Jung and have the control information carried by the subcarrier (301) be a control information (e.g. subcarrier selection information 72) that identifies an amount of data (user data) (as shown in Fig 7) output from the receiver 22-1 i.e. as an alternative so that the receiver 22-1 uses the subcarrier selection information 72 for the purpose of separating subcarriers that carry user data and subcarriers that carry FEC in order to perform separate demodulation processes and which modification is a simple implementation of a known concept of a known control information (e.g. subcarrier selection information 72) into another similar control information carried by the subcarrier (301), namely, for its improvement and for optimization and which modification yields predictable results.   

Regarding Claim 4, Sun as modified by Hui and Jung also discloses a receiver wherein the control information is received (Jung Fig 3, paragraphs [44][52] where the receiver (ONU) receives the control information carried by the subcarrier (301)).
Sun as modified by Hui and Jung fails to explicitly disclose the control information identifies a number of subcarriers carrying information indicative of data output from the receiver.
However, Nishihara discloses   
a control information identifies a number of subcarriers carrying information indicative of data output from a receiver (Fig 7, Fig 10, paragraphs [42][59][61] where a control information (e.g. subcarrier selection information 72) identifies a number of subcarriers (e.g. #1, #3 and #n) (as shown in Fig 7) carrying information indicative of data (user data) output from a receiver 4).   
Therefore, it would have been obvious to one of ordinary skill in the art to modify the control information carried by the subcarrier (301) as described in Sun as modified by Hui and Jung, with the teachings of the control information (e.g. subcarrier selection information 72) as described in Nishihara. The motivation being is that as shown a control information (e.g. subcarrier selection information 72) can identify a number of subcarriers (e.g. #1, #3 and #n) (as shown in Fig 7) carrying information indicative of data (user data) output from a receiver 4 and one of ordinary skill in the art can implement this concept into the control information carried by the subcarrier (301) as described in Sun as modified by Hui and Jung and have the control information carried by the subcarrier (301) be a control information (e.g. subcarrier selection information 72) that identifies a number of subcarriers (e.g. #1, #3 and #n) (as shown in Fig 7) carrying information indicative of data (user data) output from the receiver 22-1 i.e. as an alternative so that the receiver 22-1 uses the subcarrier selection information 72 for the purpose of separating subcarriers that carry user data and subcarriers that carry FEC in order to perform separate demodulation processes and which modification is a simple implementation of a known concept of a known control information (e.g. subcarrier selection information 72) into another similar control information carried by the subcarrier (301), namely, for its improvement and for optimization and which modification yields predictable results.   
 
Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US Pub 20160323039) in view of Hui et al (US Pub 20130195452) in further view of Rahn et al (US Pub 20160112141).

Regarding Claim 11, Sun as modified by Hui fails to explicitly disclose a receiver wherein a spectral gap is present between spectra associated with at least first and second adjacent ones of the plurality of optical subcarriers.
However, Rahn discloses  
a spectral gap being present between spectra associated with at least first and second adjacent ones of a plurality of optical subcarriers (Fig 1A, Fig 1B, paragraphs [16][18] where a spectral gap (channel spacing) is present between spectra associated with at least first and second adjacent subcarriers (subcarriers 1 and 2) of a plurality of optical subcarriers). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the subcarriers (e.g. as shown in Fig 5B) as described in Sun as modified by Hui, with the teachings of the subcarriers (subcarriers 1 and 2) as described in Rahn. The motivation being is that as shown a spectral gap (channel spacing) can be present between spectra associated with at least first and second adjacent subcarriers (subcarriers 1 and 2) and one of ordinary skill in the art can implement this concept into the subcarriers (e.g. as shown in Fig 5B) as described in Sun as modified by Hui and have a spectral gap (channel spacing) be present between spectra associated with at least first and second adjacent subcarriers (e.g. as shown in Fig 5B) i.e. as an alternative so that the subcarriers (e.g. as shown in Fig 5B) have a channel spacing for inserting tones in order to perform monitoring and for maintaining a transmitter at a target wavelength and which modification is a simple implementation of a known concept of known subcarriers (subcarriers 1 and 2) into other similar subcarriers (e.g. as shown in Fig 5B), namely, for their improvement and for optimization and which modification yields predictable results.    

Conclusion
The prior art relevant to the Applicant’s disclosure and not relied upon is the following:

Kaneda et al (US Pub 20170272195) and more specifically Fig 3.

Hui et al (US Pub 20120269510) and more specifically Fig 6.

Lee et al (US Pub 20040131365) and more specifically Fig 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636